Smith, C. J.,
delivered the opinion of the court.
Where the highest bidder at a foreclosure sale, made under a deed of trust, is given by the trustee until thé following day in which to make good his bid, and then fails to do so, the trustee is without power to declare the person who made the next highest bid at the sale the purchaser of the property and execute to him. a deed thereto. In order to then sell the property, the trustee must readvertise it for sale as provided in the deed of trust.
The deed under which appellees claim title to the land in controversy is therefore void, and the judgment of the court below is reversed, and the cause dismissed.

Reversed and cause dismissed.